Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/16/2022 has been entered. Claims 1-6, 8-10, 12-20 remain pending in this application. Claims 1, 4, 9, and 16 have been amended. Claims 7 and 11 have been canceled. Applicant's amendments to the specification and claims have overcome each and every objection and each and every 112(a) and 112(b) rejection set forth in the Non-Final Office Action mailed 03/03/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luders (US 11,249,182), hereinafter Luders, in view of Hsiao (US 11,249,487), hereinafter Hsiao.

Regarding claim 1, Luders teaches an apparatus comprising: 
a radar operative to detect an object within a field of view (See at least Col. 4-5, lines 66-4); 
a camera configured to capture an image of the field of view (See at least Col. 19, lines 30-47); 
a sensor configured to determine a location (See at least Col. 13, lines 39-41, 40-45, 59-64); 
Luders does not teach a memory operative to store a map; a processor operative to determine the presence of a railway crossing in response to the location and the map, to process the image to confirm the presence of the object, and to generate a vehicle control signal in response to the confirmation of the presence of the object; a vehicle controller configured to control a vehicle in response to the vehicle control signal. However, Hsiao teaches: 
a memory operative to store a map (See at least Col. 6, lines 27-31 and Col. 5, lines 28-34); 
a processor (See at least Col. 5, lines 11-12) operative to determine a presence of a railway crossing in response to a detection of the object within the field of view, the location and the map (See at least Cols. 7-8, lines 65-2 “The computing device may use the positioning system to determine the vehicle's location and perception system to detect and respond to objects, such as a railroad light (including a pair of lights) and/or railroad crossing” and Col. 8, lines 44-52 “To detect a railroad light's state (e.g., active or inactive) the computing device 210 may analyze images of the railroad light as the vehicle approaches a railroad crossing… The analysis of images may begin once the autonomous vehicle is a certain distance, such as 150 meters” Hsiao discloses a field of view in units of distance.), to process the image to confirm a presence of the object in response to a determination of the presence of the railway crossing (See at least Col. 8 Lines 44-52 “To detect a railroad light's state (e.g., active or inactive) the computing device 210 may analyze images of the railroad light as the vehicle approaches a railroad crossing” Hsiao discloses processing the image to confirm the presence of an active or inactive railroad state), and to generate a vehicle control signal in response to a confirmation of the presence of the object (See at least Col. 11, lines 9-23); 
a vehicle controller configured to control a vehicle in response to the vehicle control signal (See at least Col. 5, lines 58-64 and Col. 11, lines 9-23).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 2, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 1. Luders further teaches processing performed in response to the railway crossing being less than 50 meters from the vehicle (See at least Col. 9, lines 63-65). Hsiao further teaches the apparatus of claim 1 wherein the processor is further operative to process the image (See at least Col. 8, lines 38-52).
It would have been obvious to one skilled in the art modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 3, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 1. Hsiao further teaches wherein the processor is further operative to process the image is further performed in response to the railway crossing being less than a threshold value wherein the threshold value is calculated in response to a vehicle velocity and a distance between the vehicle and the railway crossing (See at least Col. 8, lines 44-52 and Col. 7, Lines 15-19).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 4, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 1. Luders further teaches wherein the camera includes a light detection and ranging (LIDAR) system (See at least Col. 7-8, lines 62-1 and Col. 6, lines 51-60).

Regarding claim 5, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 1. Luders further teaches wherein the sensor includes a global positioning system (See at least Col. 13, lines 40-45, 59-64).

Regarding claim 6, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 1. Hsiao further teaches wherein the map is indicative of a railway crossing location (See at least Col. 6, lines 27-54).
It would have been obvious to one skilled in the art modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 8, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 1. Hsiao further teaches wherein the control signal is indicative of a driving path of the vehicle (See at least Cols. 5-6, lines 58-9).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 9, Luders teaches a method comprising: 
detecting an object using a radar (See at least Col. 4-5, lines 59-4); 
Luders does not teach determining a proximity to a railway crossing in response to a vehicle location and a map using a processor; confirming the presence of the object using a visual detecting system in response to the proximity to the railway crossing being less than a threshold distance; generating a vehicle control signal by the processor in response to confirming the presence of the object using the visual detecting system; controlling an assisted driving equipped vehicle using a vehicle controller in response to the vehicle control signal. However, Hsiao teaches: 
determining a proximity to a railway crossing in response to a detection of the object, a vehicle location and a map (See at least Col. 8 Lines 44-52 “To detect a railroad light's state (e.g., active or inactive) the computing device 210 may analyze images of the railroad light as the vehicle approaches a railroad crossing” and Col. 8, lines 44-52 “The distance determination may be made by the computing device 210 based on the map data and positioning system 270 the location of the vehicle relative to the railroad light 100”); 
confirming the presence of the object using a visual detecting system in response to the proximity to the railway crossing being less than a threshold distance (See at least Col. 8, lines 38-52);
generating a vehicle control signal by the processor in response to confirming the presence of the object using the visual detecting system (See at least Col. 8, lines 38-52); 
controlling an assisted driving equipped vehicle using a vehicle controller in response to the vehicle control signal (See at least Col. 11, lines 9-23).
It would have been obvious to one skilled in the art to modify the method of Luders with the specific methods of memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 10, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 9. Luders further teaches wherein the visual detecting system comprises a LIDAR (See at least Col. 4, lines 61-66).
It would have been obvious to one skilled in the art to modify the method of Luders with the specific methods of memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 12, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 9. Hsiao further teaches wherein the vehicle control signal is indicative of a vehicle path (See at least Col. 6, lines 27-28).
It would have been obvious to one skilled in the art to modify the method of Luders with the specific methods of memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 13, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 9. Hsiao further teaches wherein the threshold distance is calculated in response to a velocity of the assisted driving equipped vehicle (See at least Col. 8, lines 44-52 and Col. 7, Lines 15-19).
It would have been obvious to one skilled in the art to modify the method of Luders with the specific methods of memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 14, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 9. Hsiao further teaches wherein the confirmation of the presence of the object is further made in response to the object being detected in a location of the railway crossing (See at least Col. 6, lines 55-67).
It would have been obvious to one skilled in the art to modify the method of Luders with the specific methods of memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 15, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 9. Hsiao further teaches wherein detecting the object further includes determining a location of the object in response to a map (See at least Col. 6, lines 34-44).
It would have been obvious to one skilled in the art to modify the method of Luders with the specific methods of memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 16, Luders teaches a vehicle control system in a vehicle comprising: 
a radar operative to detect the location of an object within a field of view (See at least Col. 4-5, lines 66-4); 
a camera operative to capture an image of the field of view (See at least Col. 19, lines 30-36); 
a global positioning sensor to determine a location of the vehicle (See at least Col. 13, lines 40-45, 59-64); 
Luders does not teach a memory to store a map indicative of a location of a railway crossing; a first processor operative to generate a camera confirmation indicator in response to a distance between the location of the vehicle and the location of the railway crossing being less than a threshold distance; a processor operative to perform an image processing algorithm on the image of the field of view to confirm the location of the object in response to the camera confirmation indicator and to generate a vehicle control signal in response to the confirmation of the location of the object; and a vehicle controller to control the vehicle in response to the vehicle control signal. However, Hsiao teaches: 
a memory to store a map indicative of a location of a railway crossing (See at least Col. 6, 29-37); 
a first processor operative to generate a camera confirmation indicator in response to a detection of the object and distance between the location of the vehicle and the location of the railway crossing being less than a threshold distance (See at least Col. 8 Lines 38-52 “To detect a railroad light's state (e.g., active or inactive) the computing device 210 may analyze images of the railroad light as the vehicle approaches a railroad crossing”); 
a processor operative to perform an image processing algorithm on the image of the field of view to confirm the location of the object in response to the camera confirmation indicator and to generate a vehicle control signal in response to the confirmation of the location of the object (See at least Fig. 7); 
and a vehicle controller to control the vehicle in response to the vehicle control signal (See at least Col. 5, lines 58-64).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 17, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 16. Hsiao further teaches wherein the threshold distance is calculated in response to a velocity of the vehicle wherein the camera confirmation indicator is further generated in response to the object being collocated with the railway crossing (See at least Col. 8, lines 44-52 and Col. 7, Lines 15-19).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 18, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 16. Luders further teaches wherein the camera is a LIDAR and the image is a LIDAR point cloud (See at least Col. 1, lines 23-41, Col. 7-8, lines 62-1, and Col. 6, lines 51-60).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 19, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 16. Hsiao further teaches wherein the processor is further operative to generate a vehicle path in response to the location of the vehicle, the map and a user input (See at least Cols. 5-6, lines 28-31 and 58-5).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25). 

Regarding claim 20, the combination of Luders and Hsiao, as shown in the rejection above, discloses all of the limitations of claim 16. Hsiao further teaches wherein the processor is further operative to generate a vehicle path in response to the location of the vehicle, the map and a user input (See at least Cols. 5-6, lines 28-31 and 58-5) and wherein the camera confirmation indicator is further generated in response to the location of the railway crossing being within the vehicle path (See at least Cols. 8, lines 44-52).
It would have been obvious to one skilled in the art to modify the system of Luders with the specific memory, processor, and vehicle controller taught by Hsiao, thereby allowing the vehicle to detect and identify objects in the environment and respond to them quickly (See at least Hsiao Col. 1, lines 11-14), ensuring a safe and effective driving experience (See at least Hsiao Col. 1, lines 24-25).

Response to Arguments
Applicant’s arguments filed 05/16/2022, with respect to 103 US.C 103 rejection of claims 1-20 have been fully considered but they are not persuasive.

Regarding applicant’s argument (remarks pages 9-11) that the claims have been amended to clarify that the proposed invention detects objects by radar, Examiner respectfully disagrees.

Applicant’s argument that the cited prior art does not teach “a processor operative to determine a presence of a railway crossing in response to a detection of the object within the field of view, the location and the map, to process the image to confirm a presence of the object in response to a determination of the presence of the railway crossing, and to generate a vehicle control signal in response to a confirmation of the presence of the object” is not persuasive. Applicant argues that prior art source Hsaio does not teach or suggest determining a presence of a railway crossing in response to a detection of an object within a field of view, however that is not accurate. The broadest reasonable interpretation of ‘detection of the object’ includes the ‘detection of a state’ of the object. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648